COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  ESTATE OF BUFORD SCOTT, JR.,                 §               No. 08-19-00011-CV
  DECEASED,
                                               §                  Appeal from the
                       Appellant.
                                               §                Probate Court No. 2

                                               §             Of Tarrant County, Texas

                                               §             (TC# 2015-PRO2393-2-A)

                                            §
                                          ORDER


       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 9, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Kenneth A. Krohn, the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before May 9, 2019.


       IT IS SO ORDERED this 30th day of April, 2019.



                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.